Case 2:17-cv-06302-RRM-SIL Document 25 Filed 02/26/19 Page 1 of 2 PageID #: 96



United States District Court
Eastern District of New York                                   2:17-cv-06302-RRM-SIL
Josh Berger individually and on behalf of all
others similarly situated

                                     Plaintiff

                  - against -                               Notice of Voluntary Dismissal
                                                                    with Prejudice

Forager Project, LLC

                                     Defendant

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff gives notice this action is voluntarily

dismissed, with prejudice.

Dated: February 26, 2019
                                                                Respectfully submitted,

                                                                Sheehan & Associates, P.C.
                                                                /s/Spencer Sheehan
                                                                Spencer Sheehan
                                                                EDNY Bar Number SS-8533
                                                                505 Northern Blvd., Ste. 311
                                                                Great Neck, NY 11021
                                                                Tel: (516) 303-0552
                                                                Fax: (516) 234-7800
                                                                spencer@spencersheehan.com
Case 2:17-cv-06302-RRM-SIL Document 25 Filed 02/26/19 Page 2 of 2 PageID #: 97




2:17-cv-06302-RRM-SIL
United States District Court
Eastern District of New York

Josh Berger individually and on behalf of all others similarly situated


                                         Plaintiff


        - against -


Forager Project, LLC

                                          Defendant




                         Notice of Voluntary Dismissal with Prejudice


                                   Sheehan & Associates, P.C.
                                   505 Northern Blvd., Ste. 311
                                     Great Neck, NY 11021
                                      Tel: (516) 303-0552
                                       Fax: (516) 234-7800
                                  spencer@spencersheehan.com



Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: February 26, 2019
                                                                   /s/ Spencer Sheehan
                                                                       Spencer Sheehan
